Case 1:17-cv-01789-DLC Document 572 Filed 03/09/20 Page 1 of 2

UNITED STATES BISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

 

 

nee eee ee ee ee x
SECURITIES AND EXCHANGE COMMISSION, Licvl789 (DLC)
Plaintiff, ORDER
-V¥r
LEK SECURITIES CORPORATION, SAMUEL
LEK, VALI MANAGEMENT PARTNERS d/b/a ° USDC SDNY
AVALON FA, LTD., NATHAN FAYYER, and ° DOCUMENT
SERGEY PUSTELNIK a/k/a SERGE °
PUSTELNIK,
Defendants.
eee ee a a i eee x

DENISE COTE, District Judge:

On July 31, 2017, the Court entered a prejiminary
injunction freezing approximately $5.5 million in assets of
defendant Vali Management Partners dba Avalon FA Ltd (“Avalon”),
In its memorandum of law in support of its Motion for Entry of
Judgment Including Remedies, plaintiff Securities and Exchange
Commission (“SEC”) requested that the funds deposited with the
Registry of the Court pursuant to the July 31 Preliminary
Injunction, along with applicable interest, be turned over to
the SEC and applied toward satisfaction of any monetary judgment
against defendants Avalon, Nathan Fayyer, and Serge Pustelnik
(“Defendants”). In opposition to the SEC’s motion, the
Defendants assert that the $5.5 million frozen pursuant to the
July 31 Preliminary Injunction “constitutes the funds available

to the Defendants to pay any monetary relief ordered by the

 
Case 1:17-cv-01789-DLC Document 572 Filed 03/09/20 Page 2 of 2

Court.” Tt is hereby

ORDERED that the Defendants advise the Court by March 13,
2020 whether they consent to the application of the funds frozen
pursuant to the July 31 Preliminary Injunction toward the
satisfaction of any monetary judgment against them.

Dated: New York, New York
March 9, 2020

   

DENISE COTE
United pbtates District Judge

 
